NORMAN A. EISNER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Eisner v. CommissionerDocket No. 6028.United States Board of Tax Appeals4 B.T.A. 829; 1926 BTA LEXIS 2200; September 15, 1926, Decided *2200 Norman A. Eisner pro se.  A. Calder Mackay, Esq., for the respondent.  ARUNDELL*829  This is a proceeding for the redetermination of a deficiency in income tax in the amount of $1,209.06 for the year 1920.  The only question involved is whether the petitioner and his wife are entitled to report separately community income.  The case was submitted on the pleadings.  *830  FINDINGS OF FACT.  The petitioner is married and resides with his wife, Elsie S. Eisner, in San Francisco, Calif.  For the year 1920 the petitioner and his wife filed separate income-tax returns wherein each reported one-half of the income of the marital community for the year.  The Commissioner held that the entire income belonged to the petitioner and increased the income shown by his return by the amount reported by his wife, and computed the deficiency of $1,209.06.  OPINION.  ARUNDELL: The decision of the question involved in this proceeding is governed by the decision of the Supreme Court of the United States in the case of *2201 , and by the ruling of the Board in the . Judgment for the Commissioner.